United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2586
                      ___________________________

                          United States of America,

                     lllllllllllllllllllllPlaintiff - Appellee,

                                        v.

                                 Martez Butler,

                    lllllllllllllllllllllDefendant - Appellant.
                                     ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Fayetteville
                               ____________

                        Submitted: February 25, 2019
                         Filed: February 28, 2019
                               [Unpublished]
                              ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Martez Butler pleaded guilty to a firearms offense, and the district court1
sentenced him to a term of imprisonment within the advisory guideline range. His
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the sentence. Butler has filed a pro se
brief.

      Upon careful review, we conclude that the district court did not err in
sentencing Butler. Because Butler possessed a firearm in connection with another
offense, the court properly applied the cross reference of USSG § 2K2.1(c) in
calculating his guideline range. See U.S.S.G. § 2K2.1 comment. (n.14(C)); United
States v. Howell, 606 F.3d 960, 964 (8th Cir. 2010). The court also correctly
calculated Butler’s criminal history. See USSG §§ 4A1.1, 4A1.2.

       We further conclude that the district court did not abuse its discretion by
imposing a substantively unreasonable sentence. See generally United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc). The district court
adequately considered the sentencing factors listed in 18 U.S.C. § 3553(a), and we
presume that a sentence within the advisory range is reasonable. See United States
v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and there are no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                      ______________________________




      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                        -2-